Note: This form is intended to deal with matters common to most transactions
involving the sale of a condominium unit. Provisions should be added, altered or
deleted to suit the circumstances of a particular transaction. No representation
is made that this form of contract complies with Section 5-702 of the General
Obligations Law-("Plain Language Law ").

CONSULT YOUR LAWYER BEFORE SIGNING THIS AGREEMENT CONDOMINIUM UNIT - CONTRACT OF
SALE

This Contract made as of May 28, 2014 between

Stephen B. Neuville., as Trustee of the Stephen B. Neuville Living Trust dated
January 14, 2010 hereinafter called "Seller", having a residence or principal
place of business at 1045 8th Avenue Lane NW. Hickory, NC 28601

AND

Andrew Liu & Co., Ltd. hereinafter called "Purchaser", having a residence or
principal place of business at Fortis Bank Tower, 77-79 Gloucester Road, 25th
Floor, Wan Chai, Hong Kong

1. Unit: The Seller agrees to sell and convey, and the Purchaser agrees to
purchase the unit known as Unit No, 25B ("Unit") in the building ("Building")
known as 52 East End Avenue Condominium ("Condominium") and located at 52 East
End Avenue, New York, New York, together with an undivided 1.2396 percent
interest in the Common elements (as defined in para. 6) appurtenant thereto,
subject to the terms and conditions set forth. The Unit shall be as designated
in the Declaration of Condominium Ownership and By-Laws (as the same may be
amended from time to time, the "By-Laws") of the Condominium.

2. Personal Property: Included in this sale: (a) The sale includes all of
Seller's right, title and interest, if any, in and to: (i) the refrigerators
including ice makers, freezers, ranges, ovens and built in microwave ovens,
dishwashers, clothes washing machines, clothes dryers, cabinets and counters,
lighting and plumbing fixtures, air conditioning equipment, Venetian blinds,
shades, screens, storm windows and other window treatments, wall-to-wall
carpeting, bookshelves, switch plates, door hardware, built-ins, fireplace
equipment, built in wine racks, mantels, stained glass, built in mirrors and
articles of property and fixtures attached to or appurtenant to the Unit, except
those listed in subpapa. 2(b), all of which included property and fixtures are
represented to be owned by Seller, free and clear of all liens and encumbrances
other than those encumbrances ("Permitted Exceptions") set forth on Schedule A
(strike inapplicable items); and (ii);

(b) Excluded from this sale are: (i) furniture and furnishings (other than as
specifically provided in this Contract); and



(c) The property referred to in subpara. 2(a)(i) and (ii) may not be purchased
If title to the Unit is not conveyed pursuant to this contract.



3. Purchase Price: (a) The purchase price ("Purchase Price") is $1,665.000.00.
payable as follows: (i) $166,500.00 ("Downpayment") on the signing of this
Contract by check subject to collection, the receipt of which is hereby
recognized, to be held in escrow pursuant to para. 16; and (ii) $1,498,500.00
representing the balance of the Purchase Price, by certified check of Purchaser
or official bank check (except as otherwise provided in this Contract) on the
delivery of the deed;

(b) All instruments in payment of the Purchase Price shall represent United
States currency and be drawn on or issued by a bank or trust company authorized
to accept deposits in New York State. All checks in payment of the Downpayment
shall be payable to the order of Escrowee (as hereinafter defined). All checks
in payment of the balance of the Purchase Price shall be payable to the order of
the Seller (or as Seller otherwise directs pursuant to subparas. 6(a)(ix) or
18(b));



(c) Aside from the Downpayment and checks aggregating not more than one-half of
one percent of the Purchase Price, including closing adjustments, all checks
delivered by Purchaser shall be certified or official bank checks as herein
provided.

4. Closing of Title: The closing documents referred to in para. 6 shall be
delivered, and payment of the balance of the Purchase Price shall be made, at
The Closing, to be held on or about July 22, 2014 at 1:00 p.m.. at the offices
of Martin F. Librett, 733 Third Avenue,15th Floor, NY, NY I0017 or at the office
of Purchaser's lending institution or its counsel; provided, however, that such
office is located in either the City or County in which either (a) Seller's
attorney maintains an office or (b) the Unit is located,

5. Representations, Warranties nnd Covenants: The Seller unconditionally
represents, warrants and covenants that: (a) The Seller is the sole rightful
owner of the Unit and the personal property described in subpara. 2(a), and
Seller has the full right, power and authority to sell, convey and transfer the
same; (b) The common charges imposed by the Condominium (excluding separately
billed utility charges) for the Unit on the dale hereof are $1,456.76 per month;
(c) Seller has not received any notice, written or oral, of any intended
assessment or increase in common charges not reflected in subpara,5(b).
Purchaser acknowledges that it will not have the right to cancel this Contract
in the event of the imposition of any assessment or increase in common charges
after the date hereof of which Seller has not heretofore received written or
oral notice; (d) The real estate taxes for the Unit for the fiscal year of
7/1/13 through 6/30/14 are$16,319.00(net of Co-op/Condo Abatement); (e) Seller
is not a ''sponsor" or a nominee of a "sponsor" under any plan of condominium
organization affecting the Unit; (f) All refrigerators including ice makers,
freezers, ranges, ovens and built in microwave ovens, dishwashers, clothes
washing machines, clothes dryers, cabinets and counters, lighting and plumbing
fixtures, air conditioning equipment, Venetian blinds, shades, screens, storm
windows and other window treatments, wall-to-wall carpeting, bookshelves, switch
plates, door hardware, built-ins, fireplace equipment, built in wine racks,
mantels, stained glass, built in mirrors and articles of property included in
this sale will be in working order at the time of Closing; (g) If a copy is
attached to this Contract, the copy of the Certificate of Occupancy covering the
Unit is a true and correct copy; and (h) Seller is not a "foreign person" as
defined in IRC #1445 as amended, and the regulations thereunder (Code
Withholding Section). (If applicable, delete and provide for compliance with
Cade Withholding Section, as defined in para. !7>.



6. Closing Documents: (a) At the Closing, Seller shall deliver to Purchaser the
following: (i) Bargain and sale deed with covenant against grantor's acts
("Deed"), complying with RPL p 339-0 and containing the covenant required by LL
p 13 (5), conveying to Purchaser title to the Unit, and any garage or storage
units appurtenant to the Unit, together with its undivided interest in the
Common Elements (as such term is defined in the Declaration and which term shall
be deemed to include Seller's right, title and interest in any limited common
elements attributable to or used in connection with the Unit) appurtenant
thereto, free and clear of all liens and encumbrances other than Permitted
Exceptions. The Deed shall be executed and acknowledged by Seller and, if
requested by the Condominium, executed and acknowledged by Purchaser, in proper
statutory form for recording; (ii) If a corporation and if required pursuant to
BCL p 909, Seller shall deliver to Purchaser (1) a resolution of its board of
directors authorizing the delivery of the Deed or a statement included in the
Deed as follows: "This conveyance is made in the ordinary course of business
actually conducted by the Grantor", and (2) a certificate executed by an officer
of such corporation certifying as to the adoption of such resolution and setting
forth facts demonstrating that the delivery of the Deed is in conformity with
the requirements of BCL p 909. The Deed shall also contain a recital sufficient
to establish compliance with such law; (iii) A waiver of right of first refusal
of the board of managers of the Condominium ("Board") if required in accordance
with para. 8; (iv) A statement by the Condominium or its managing agent on
behalf of and authorized by the Condominium that the common charges and any
assessments then due and payable to the Condominium have been paid to the date
of the Closing; (v) All keys to the doors of, and mailbox and for, the Unit; and
storage units; (vi) Such affidavits and/or other evidence as the title company
("Title Company") from which Purchaser has ordered a title insurance report and
which is authorized to do business in New York State shall reasonably require in
order to omit from its title insurance policy all exceptions for judgments,
bankruptcies or other returns against Seller and persons or entities whose names
are the same as or are similar to Seller's name; (vii) New York City Real
Property Transfer Tax Return, if applicable, prepared, executed and acknowledged
by Seller in proper form for submission; (iix) Checks in payment of all
applicable real property transfer taxes except a transfer tax which by law is
primarily imposed on the purchaser ("Purchaser Transfer Tax") in connection with
the sale. In lieu of delivery of such checks, Seller shall have the right, upon
not less than 3 business days notice to Purchaser, to cause Purchaser to deliver
checks at the Closing and to credit the amount against the balance of the
Purchase Price. Seller shall pay the additional transfer taxes, if any, payable
after the Closing by reason of the conveyance of the Unit, which obligation
shall survive the Closing; (ix) Certification that Seller is not a foreign
person pursuant to para. 18. (If inapplicable, delete and provide for compliance
with Code Section, as defined in para. 17.); and (x) Affidavit that a single
station smoke detecting alarm device is installed pursuant to New York Executive
Law p 378(5).

(b) At the Closing, Purchaser shall deliver to Seller the following: (i) Checks
in payment of (y) the balance of the Purchase Price in accordance with subpara.
3(b) and (z) any Purchaser Transfer Tax: (ii) If required by the Declaration or
By-Laws, power of attorney to the Board, prepared by Seller, in the form
required by the Condominium. The Power of attorney shall be executed and
acknowledged by Purchaser and, after being recorded, shall be sent to the
Condominium; (iii) New York City Real Property Transfer Tax Return executed and
acknowledged by Purchaser and an Affidavit in Lieu of Registration pursuant to
New York Multiple Dwelling Law, each in proper form for submission, if
applicable; and (iv) If required. New York State Equalization Return executed
and acknowledged by Purchaser in proper form for submission. (c) It is a
condition of Purchaser's obligation to close title hereunder that: (i) All notes
or notices of violations of law or governmental orders, ordinances or
requirements affecting the Unit and noted or issued by any governmental
department, agency or bureau having jurisdiction which were noted or issued on
or prior to the date hereof shall have been cured by Seller; (ii) Any written
notice to Seller from the Condominium (or its duly authorized representative)
that the Unit is in violation of the Declaration, By-Laws or rules and
regulations of the Condominium shall have been cured; and (iii) The Condominium
is a valid condominium created pursuant to RPL Art. 9-B and the Title Company
will insure the same.



7. Closing Adjustments: (a) The following adjustments shall be made as of 11:59
P.M. of the day before the Closing: (i) Real estate taxes and water charges and
sewer rents, unless same are part of common charges, on the basis of the fiscal
period for which assessed, except that if there is a water meter with respect to
the Unit, apportionment shall be based on the last available actual reading,
subject to adjustment after the Closing, promptly after the next reading is
available; provided, however, that in the event real estate taxes have not, as
of the date of Closing, been separately assessed to the Unit, real estate taxes
shall be apportioned on the same basis as provided in the Declaration or By-Laws
or, in the absence of such provision, based upon the Unit's percentage interest
in the Common Elements; (ii) Common charges of the Condominium; and (iii) If
fuel is separately stored with respect to the Unit only, the value of fuel
stored with respect to the Unit at the price then charged by Seller's supplier
(as determined by a letter or certificate to be obtained by Seller from such
supplier), including any sales taxes.

(b)If at the time of Closing the Unit is affected by an assessment which is or
may become payable in installments, then, for the purposes of this Contract,
only the unpaid Installments which are then due shall bo considered due and are
to be paid by Seller at the Closing. All subsequent installments at the time of
Closing shall be the obligation of Purchaser. (c) Any errors or omissions in
computing closing adjustments shall be corrected. This subpara. 7c shall survive
the Closing. (d) If the Unit is located in the City of New York, the "customs in
respect to title closings" recommended by The Real Estate Board of New York,
Inc., as amended and in effect on the date of Closing, shall apply to the
adjustments and other matters therein mentioned, except as otherwise provided
herein.

8. Right of First Refusal: If so provided in the Declaration or By-Laws, this
sale is subject to and conditioned upon the waiver of a right of first refusal
to purchase the Unit held by the Condominium and exercisable by the Board.
Seller agrees to give notice promptly to the Board of the contemplated sale of
the Unit to Purchaser, which notice shall be given in accordance with the terms
of the Declaration and By-Laws, and Purchaser agrees to provide promptly all
applications, information and references reasonably requested by the Board. If
the Board shall exercise such right of first refusal, Seller shall promptly
refund to Purchaser the Downpayment (which term, for all purposes of this
contract, shall be deemed to include interest. If any, earned thereon, and title
charges including but not limited to examination of title and departmental
charges) and upon the making of such refund this Contract shall be deemed
cancelled and of no further force or effect and neither party shall have any
further rights against, or obligation or liabilities to, the other by reason of
this contract. If the Board shall fail to exercise such right of first refusal
within the time and in the manner provided for in the Declaration or By-Laws or
shall declare in writing its intention not to exercise such right of first
refusal (a copy of which writing shall be delivered to Purchaser promptly
following receipt thereof), the parties hereto shall proceed with this sale in
accordance with the provisions of this contract.

9. Processing Fee: Seller shall, at the Closing, pay all fees and charges
payable to the Condominium (and/or its managing agent) in connection with this
sale, including, but not limited to, any processing fee. the legal fees, if any,
of the condominium's attorney in connection with this sale, and Purchaser and
Seller shall each pay one half (1%) each of the "flip taxes". Transfer or
entrance fees or similar charges, if any, payable to or for the Condominium or
otherwise for the benefit of the Condominium unit owners, which arise by reason
of this sale shall be payable by the party charged by the Condominium fees, as
disclosed by the Declaration, are as follows:

10. No Other Representations: Purchaser has examined and is satisfied with the
Declaration, By-Laws and rules and regulations of the Condominium as amended, or
has waived the examination thereof. Purchaser has inspected the Unit, its
fixtures, appliances and equipment and the personal property, if any, included
in this sale, as well as the Common Elements of the Condominium, and knows the
condition thereof and, subject to subpara. 5(f). agrees to accept the same "as
is" i.e., in the condition they are in on the date hereof, subject to normal
use, wear and tear between the date hereof and the Closing. Purchaser has
examined or waived examination of the last audited financial statements of the
Condominium, and has considered or waived consideration of all other matters
pertaining to this Contract and to the purchase to be made hereunder, and does
not rely on any representations made by any broker or by seller or anyone acting
or purporting to act on behalf of Seller as to any matters which might influence
or affect the decision to execute this Contract or to buy the Unit, or said
personal property, except those representations and warranties which arc
specifically set forth in this Contract.



11. Possession: Seller shall, at or prior to the Closing, remove from the Unit
all furniture, furnishings and other personal property not included in this
sale, shall repair any damage caused by such removal and shall deliver exclusive
possession of the Unit at the Closing, vacant, broom-clean and free of tenancies
or other rights of use or possession.



12. Access: Seller shall permit Purchaser and its architect, decorator or other
authorized persons to have the right of access to the Unit between the date
hereof and the Closing for the purpose of inspecting the same and taking
measurements, at reasonable times and upon reasonable prior notice to Seller (by
telephone or otherwise). Further, Purchaser shall have the right to inspect the
Unit at a reasonable time during the 24-hour period immediately preceding the
Closing.



13. Defaults and Remedies: (a) If purchaser defaults hereunder. Seller's sole
remedy shall be to retain the Downpayment as liquidated damages, it being agreed
that Seller's damages in case of Purchaser's default might be impossible to
ascertain and that the Downpayment constitutes a fair and reasonable amount of
damages under the circumstances and is not a penalty.



(b) If Seller defaults hereunder, Purchaser shall have such remedies as
Purchaser shall be entitled to at law or in equity, including, but not limited
to, specific performance.



14. Notices: Any notice, request or other communication ("Notice") given or made
hereunder (except for the notice required by para. 12), shall be in writing and
either (a) sent by any of the parties hereto or their respective attorneys, by
registered or certified mail, return receipt requested, postage prepaid, or (b)
delivered in person or by overnight courier, with receipt acknowledged, to the
address given at the beginning of this Contract for the party to whom the Notice
is to be given, or to such other address for such party as said party shall
hereafter designate by Notice given to the other party pursuant to this para.
14. Each Notice mailed shall be deemed given on the fourth business day
following the date of mailing and each Notice delivered in person or by
overnight courier shall be deemed given when delivered.



15. Purchaser's Lien: The Downpayment and all other sums paid on account of this
Contract and the reasonable expenses of the examination, of title, and
departmental violation searches in respect of, the Unit are hereby made a lien
upon the Unit, but such lien shall not continue after default by Purchaser.



16. Downpayment in Escrow: (a) Seller's attorney ("Escrowee") shall hold the
Downpayment for Seller's account in escrow in a segregated bank account at the
depository identified at the end of this Contract until Closing or sooner
termination of this Contract and shall pay over or apply the Downpayment in
accordance with the terms of this para. 16. Escrowee shall (not) (Delete if
inapplicable) hold the Downpayment in an interest-bearing account for the
benefit of the parties. If interest is held for the benefit of the parties, it
shall be paid to the party entitled to the Downpayment and the party receiving
-the interest shall pay any in-come taxes thereon. If interest is not held for
the benefit of the parties, the Downpayment shall be placed in an IOLA account
or as otherwise permitted or required by law. The Social Security or Federal
Identification numbers of the parties shall be furnished to Escrowee at the end
of this contract. At closing, the Downpayment shall be paid by Escrowee to
Seller. If for any reason Closing does not occur and either party gives Notice
(as defined in para. 14) to Escrowee demanding payment of the Downpayment,
Escrowee shall give prompt Notice to the other party of such demand. If Escrowee
does not receive such Notice of objection within such 10 day period or if for
any other reason Escrowee in good faith shall elect not lo make such payment,
Escrowee shall continue to hold such amount until otherwise directed by Notice
from the parties to this Contract or a final, nonappealable judgment, order or
decree of a court of competent jurisdiction. However, Escrowee shall have the
right at any time to deposit the Downpayment with the clerk of a court in the
county in which the Unit is located and shall give Notice of such deposit to
Seller and Purchaser. Upon such deposit or other disbursement in accordance with
the terms of this para. 16, Escrowee shall be relieved and discharged of all
further obligations and responsibilities hereunder,



(b) The parties acknowledge that, although Escrowee is holding the Downpayment
for Seller's account, for all other purposes Escrowee is acting solely as a
stakeholder at the request of the parties and for their convenience and that
Escrowee shall not be liable to either party for any act or omission on its part
unless taken or suffered in bad faith or in willful disregard of this Contract
or involving gross negligence on the part of Escrowee. Seller and Purchaser
jointly and severally agree to defend, indemnify and hold Escrowee harmless from
and against all costs, claims and expenses (including reasonable attorneys'
fees) incurred in connection with the performance of Escrowee's duties
hereunder. except with respect to actions or omissions taken or suffered by
Escrowee in bad faith or in willful disregard of this Contract or involving
gross negligence on the part of Escrowee. (c) Escrowee may act or refrain from
acting in respect of any matter referred to herein in full reliance upon and
with the advice of counsel which may be selected by it (including any member of
its firm) and shall be fully protected in so acting or refraining from action
upon the advice of such counsel. (d) Escrowee acknowledges receipt of the
Downpayment by check subject to collection and Escrowee's agreement to the
provisions of this para. 16 by signing in the place indicated in this Contract.
(e) Escrowee or any member of its firm shall be permitted to act as counsel for
Seller in any dispute as to the disbursement of the Down-payment or any other
dispute between the parties whether or not Escrowee is in possession of the
Downpayment and continues to act as Escrowee. 17. FIRPTA: Seller represents and
warrants to Purchaser that Seller is not a "foreign person" as defined in IRC p
1445, as amended, and the regulations issued thereunder ("Code Withholding
Section"). At the Closing Seller shall deliver to Purchaser a certification
stating that Seller is not a foreign person in the form then required by the
Code Withholding Section. In the event Seller fails to deliver the aforesaid
certification or in the event that Purchaser is not entitled under the Code
Withholding Section to rely on such certification. Purchaser shall deduct and
withhold from the Purchase Price a sum equal to 10% thereof and shall at Closing
remit the withheld amount with the required forms to the Internal Revenue
Service.



18. Title Report; Acceptable Title: (a) Purchaser shall promptly after the date
hereof, or after receipt of the mortgage commitment letter, if applicable, order
a title insurance report from the Title Company. Promptly after receipt of the
title report and thereafter of any continuation thereof and supplements thereto,
Purchaser shall forward a copy of each such report, continuation or supplement
(o the attorney for Seller. Purchaser shall further notify Seller's attorney of
any other objections to title not reflected in such title report of which
Purchaser becomes aware following the delivery of such report, reasonably
promptly after becoming aware of such objections.



(b) Any unpaid taxes, assessments, water charges and sewer rents, together with
the interest and penalties thereon to a date not less than two business days
following the date of Closing, and any other liens and encumbrances which Seller
is obligated to pay and discharge or which are against corporations, estates or
other persons in the chain of title, together with the cost of recording or
filing any instruments necessary to discharge such liens and encumbrances of
record, may be paid out of the proceeds of the monies payable at the Closing if
Seller delivers to Purchaser at the Closing official bills for such taxes,
assessments, water charges, sewer rents, interest and penalties and instruments
in recordable form sufficient to discharge any other liens and encumbrances of
record. Upon request made not less than 3 business days before the Closing.
Purchaser shall provide at the Closing separate checks for the foregoing payable
to the order of the holder of any such lien, charge or encumbrance and
other-wise complying with subpara. 3(b). If the Title Company is willing to
insure Purchaser that such charges, liens and encumbrances will not be collected
out of or enforced against the Unit and is willing to insure the lien of
Purchaser's Institutional Lender (as hereinafter defined) free and clear of any
such charges, liens and encumbrances, the Seller shall have the right in lieu of
payment and discharge to deposit with the Title Company such funds or give such
assurances or to pay such special or additional premiums as the Title Company
may require in order to so insure. In such cases the charges, liens and
encumbrances with respect to which the Title Company has agreed to insure shall
not be considered objections to title.



(c) Seller shall convey and Purchaser shall accept fee simple title to the Unit
in accordance with the terms of this Contract, subject only to: (a) the
Permitted Exceptions and (b) such other matters as (i) the Title Company or any
other title insurer licensed to do business by the State of New York shall be
willing, without special or additional premium, to omit as exceptions to
coverage or to except with insurance against collection out of or enforcement
against the Unit (ii) shall be accepted by any lender which has committed in
writing to provide mortgage financing to Purchaser for the purchase of the Unit
("Purchaser's Institutional Lender"), except that if such acceptance by
Purchaser's Institutional Lender is unreasonably withheld or delayed, such
acceptance shall be deemed to have been given.

(d) Notwithstanding any contrary provisions in the Contract, express or implied,
or any contrary rule of law or custom, if Seller shall be unable to convey the
Unit in accordance with this Contract (provided that Seller shall release,
discharge or otherwise cure at or prior to Closing any matter created by Seller
after the date hereof and any existing mortgage, unless this sale is subject to
it) and if Purchaser elects not to complete this transaction without abatement
of the Purchase Price, the sole obligation and liability of Seller shall be to
refund the Downpayment to Purchaser, together with the reasonable cost of the
examination of title and departmental violation searches in respect of, the
Unit, and upon the making of such refund and payment, this Contract shall be
deemed cancelled and of no further force or effect and neither party shall have
any further rights against, or obligation or liabilities to, the other by reason
of this contract. However, nothing contained in the subpara. 18(d) shall be
construed to relieve Seller from liability due to a willful default.

19. Risk of Loss; Casualty: (a) The risk of loss or damage to the Unit or the
personal property included in this sale, by fire or other casually, until the
earlier of the Closing or possession of the Unit by Purchaser, is assumed by
Seller, but without any obligation of Seller to repair or replace any such loss
or damage unless Seller elects to do so as hereinafter provided. Seller shall
notify Purchaser of the occurrence of any such loss or damage to the Unit or the
personal property included in this sale within 10 days after such occurrence or
by the date of Closing, whichever first occurs, and by such notice shall slate
whether or not Seller elects to repair or restore the Unit and/or the personal
property, as the case may be. If Seller elects to make such repairs and
restorations, Seller's notice shall set forth an adjourned date for the Closing,
which shall be not more than 60 days after the date of the giving of Seller's
notice. If Seller either does not elect to do so or, having elected to make such
repairs and restorations, fails to complete the same on or before said adjourned
date for the Closing, Purchaser shall have the following options: (1) To declare
this Contract cancelled and of no further force or effect and receive a refund
of the Downpayment in which event neither party shall thereafter have any
further rights against, or obligations or liabilities to, the other by reason of
this Contract; or (ii) To complete the purchase in accordance with this Contract
with- out reduction in the Purchase Price, except as provided in the next
sentence. If Seller carries hazard insurance covering such loss or damage,
Seller shall turn over to Purchaser at the Closing the net proceeds actually
collected by Seller under the provisions of such hazard insurance policies to
the extent that they are attributable to loss of or damage to any property
included in this sale, less any sums theretofore expended by Seller in repairing
or replacing such loss or damage or in collecting such proceeds; and Seller
shall assign (without recourse to Seller) Seller's right to receive any
additional insurance proceeds which are at-attributable to the loss of or damage
to any property included in this sale. (b) If seller does not elect to make such
repairs and restorations, Purchaser may exercise the resulting option under (i)
or (ii) of (a) above only by notice given to Seller within 10 days after receipt
of Seller's notice. If Seller elects to make such repairs and restorations and
fails to complete the same on or before the adjourned closing date, Purchaser
may exercise either of the resulting options within 10 days after the adjourned
closing date. (c) In the event of any loss of or damage to the Common Elements
which materially and adversely affects access to or use of the Unit, arising
after the date of this Contract but prior to the Closing, Seller shall notify
Purchaser of the occurrence thereof within 10 days after such occurrence or by
the date of Closing, whichever occurs first, in which event Purchaser shall have
the following options: (i) To complete the purchase in accordance with this
Contract without reduction in the Purchase Price; or (ii)To adjourn the Closing
until the first to occur of (1) completion of the repair and restoration of the
loss or damage to the point that there is no longer a materially adverse effect
on the access to or use of the Unit or (2) the 60lh day after the date of the
giving of Seller's aforesaid notice. In the event Purchaser elects to adjourn
the Closing as aforesaid and such loss or damage is not so repaired and restored
within 60 days after the date of the giving of Seller's aforesaid notice, then
Purchaser shall have the right either to (x) complete the purchase in accordance
with this Contract without reduction In the Purchase Price or (y) declare this
Contract cancelled and of no further force or effect and receive a refund of the
Downpayment, in which latter event neither party shall thereafter have any
further rights against, or obligations or liabilities to, the other by reason of
this Contract. (d) In the event of any loss of or damage to the Common Elements
which does not materially and adversely affect access to or use of the Unit,
Purchaser shall accept title to the Unit in accordance with this Contract
without abatement of the Purchase Price, 20. Internal Revenue Service Reporting
Requirement: Each party shall execute, acknowledge and deliver to the other
party such instruments, and take such other actions, as such other party may
reasonably request in order to comply with IRC p 6045(e), as amended, or any
successor provision or any regulations promulgated pursuant thereto, insofar as
the same requires reporting of information in respect of real estate
transactions. The provisions of this para. 20 shall survive the Closing. The
parties designate Purchaser's Counsel as the attorney responsible for reporting
this information as required by the Internal Revenue Code.

21. Broker: Seller and Purchaser represent and warrant to each other that the
only real estate broker with whom they have dealt in connection with this
Contract and the transaction set forth herein is Karen L. Kelley and Stephen T.
Larkin of the Corcoran Group and Leslie Mintzer of Brown Harris Stevens and that
they know of no other real estate broker who has claimed or may have the right
to claim a commission in connection with this transaction. The commission of
such real estate shall be paid by Seller pursuant to separate agreement. If no
real estate broker is specified above, the parties acknowledge that this
Contract was brought about by direct negotiation between Seller and Purchaser
and each represents to the other that it knows of no real estate broker entitled
to a commission in connection with this transaction. Seller and Purchaser shall
indemnify and defend each other against any costs, claims or expenses (including
reasonable attorneys' fees) arising out of the breach of any representation,
warranty or agreement contained in this para. 21. The provisions of this para.
21 shall survive the Closing or, if the Closing does not occur, the termination
of this Contract.



22. VOIDED

23. Gender: As used in this Contract, the neuter includes the masculine and
feminine, the singular includes the plural and the plural includes the singular,
as the context may require.

24. Entire Contract: All prior understandings and agreements, written or oral,
between Seller and Purchaser are merged in the Contract and this Contract
supersedes any and all understandings and agreements between the parties and
constitutes the entire agreement between them with respect to the subject matter
hereof.



25. Captions: The captions in this Contract are for convenience and reference
only and in no way define, limit or describe the scope of this Contract and
shall not be considered in the interpretation of this Contract or any provision
hereof.



26. No Assignment by Purchaser: Purchaser may not assign this Contract or any of
Purchaser's rights hereunder.

27. Successors and Assigns; Subject to the provisions of para. 26, the
provisions of this Contract shall bind and inure to the benefit of the Purchaser
and Seller and their respective distributees, executors, adminstators, heirs,
legal representatives, successors and permitted assigns.



28. No Oral Changes: This Contract cannot be changed or terminated orally. Any
changes or additional provisions must be set forth in a rider attached hereto or
in a separate written agreement signed by both parties to this Contract.



29. Contract Not Binding Until Signed: This Contract shall not be binding or
effective until properly executed and delivered by Seller and Purchaser.

[exhibit107img0.jpg]

SUPPLEMENTAL RIDER TO CONTRACT OF SALE

Rl. If there be any conflict between the printed portion of this Contract (and
the Rider annexed thereto) and the provisions of this Supplemental Rider, the
provisions of this Supplemental Rider shall govern and control.

R2. This Contract shall be interpreted and enforced in accordance with and
governed by, New York law (without giving effect to the principles of conflicts
of law), and the state and federal courts in the State of New York shall be
exclusive forums for the resolution of any disputes arising hereunder.

R3. If any provision of this Contract shall be unenforceable or invalid, the
same shall not affect the remaining provisions of this Contract and to this end
the provisions of this Contract are intended to be and shall be severable.

R4. Supplementing Paragraph 5, Seller represents, warrants and covenants that:

a) All alterations, additions or improvements which have been made in or to the
Unit by the Seller which require governmental approval were made in compliance
with all governmental laws, ordinances, codes, rules and regulation and all
costs in connection with same were fully paid.

b) Seller represents that the plumbing, heating electrical systems, plumbing
fixtures and appliances in the Unit to the extent they are the obligation of the
Unit owner to repair, shall be in working order at closing.

c) Seller shall, upon actual receipt of notice, notify Purchaser of any pending
or actual increase in monthly common charges or of any pending or actual
assessments. Failure to provide same shall not be a default under the Contract.

d) Seller has no notice of any default in keeping, observing or performing any
term, covenant or condition on Sellers part to be observed or performed under
the Condominium's By-Laws or House Rules and no condition or event exists or has
occurred which constitutes, or which after notice or lapse of time or both would
constitute such default.

R5. Seller represents that the Units has been free from water leaks running into
or out of the Unit for one year.

R6. Title to the personal property include if any in this sale shall pass to
Purchaser upon delivery of the deed. No part of the Purchase Price shall be
deemed to have been paid for the same.

R7. In the event of death of one or more of the parties constitution Purchaser,
the executor or administrator of Purchaser's estate or the surviving Purchaser,
as the case may be,

[exhibit107img1.jpg]

RIDER TO CONDOMINIUM CONTRACT OF SALE

SELLER: STEPHEN B. NEUVILLE, AS TRUSTEE OF THE STEPHEN B. NEUVILLE LIVING TRUST
DATED JANUARY 14, 2010

PURCHASER: ANDREW LIU & CO., LTD.

PREMISES: 52 EAST END AVENUE, NEW YORK, NEW YORK



UNIT: 25B



DATE: MAY 28, 2014

31. In the event of any inconsistency between the provisions of this Rider and
those contained in the printed form of the Contract of Sale to which this Rider
is annexed, the provisions of this Rider shall govern and control.



32. Supplementing Paragraphs 5(b) and 5(c); there is currently a special
assessment in effect of $325.81 per month. To Seller's knowledge, this
assessment is scheduled to run through December, 2014.



33. Supplementing Paragraph 9, Purchaser shall pay any application fee,
processing fee, transfer administrative fee, credit check fee or move-in fee to
the extent same are required of Purchaser by the Condominium, its attorneys or
Managing Agent. Any other fees required by the Condominium or its Managing Agent
shall be paid in the manner designated by the Condominium or Agent, and if not
designated, accordance with custom and practice. Notwithstanding anything to the
contrary herein, it is agreed that the parties shall each pay one-half (1/2) of
the Condominium's transfer charge of 2% of the Purchase Price, resulting in each
party paying a transfer charge equal to 1% of the Purchase Price.



34. Supplementing Paragraph 10 of the printed form, it is agreed that:



(a) Except as set forth in this Contract, Seller is not obligated to install any
equipment or appliances in the Apartment or otherwise to make any repairs,
improvements or decorations to the Apartment or its equipment and fixtures,
except that to the extent they are under Sellers control, it is agreed that all
appliances and the plumbing, electrical, air conditioning and heating systems
shall be in working order at closing. It is agreed that to the extent any of the
foregoing are the condominium's responsibility to repair and maintain, Seller
agrees to make his best efforts to have the condominium repair any failure of
such systems. Minor markings on walls shall not be considered damage to the Unit
pursuant to Paragraphs 10 or 11, provided that such markings can be repaired by
the ordinary application of spackle (or similar compound) and/or paint.



(b) Purchaser acknowledges having entered into this Contract without relying
upon promises, statements, estimates, representations, warranties, conditions or
other inducements, express or implied, oral or written, not set forth in this
Contract.



(c) Purchaser acknowledges that the appliances and systems in the Apartment are
not new, and that their working order is only to be that of appliances and
systems of similar type and age which have experienced normal use since
installation.



35. Notices sent with respect to this Contract shall be sent to either party
care of their counsel:



Seller's Attorney:



Martin Librett, Esq.



733 Third Avenue, 15th Fl.



New York, N.Y. 10017



{212)683-3730 Fax (646) 417-7879



Buyer's Attorney:



Michael Beckman, Esq.



Beckman, Lieberman



& Barandes, LLP



111 John Street, Suite 1710



New York, New York 10038



(212) 608-3500 Fax (212) 406-3750



36. The attorneys are authorized by and behalf of their respective clients to
change, modify, or amend any time limitations, dates or places stated in this
Contract, and to give and receive any notice required hereunder.



37. The acceptance of a deed by Purchaser shall be deemed fully compliance by
the Seller of all the terms, covenants and conditions of this Contract on the
part of Seller to be performed, and no claims against the Seller shall survive
Closing, except as specifically stated elsewhere in this Contract.



38. This contract may be executed and delivered in counterparts and/or by
facsimile or pdf, and shall, when executed by all parties, constitute a single
agreement.



39. Supplementing and modifying Paragraphs 8; Purchaser shall submit an
application to the Board no later than fifteen (15) business days after the
delivery of a fully executed copy of this Contract of Sale to Purchaser's
Attorney.



[exhibit107img2.jpg][exhibit107img3.jpg]